UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—- - + --------- +--+ - &

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- Ve. - OF FORFEITURE/
: MONEY JUDGMENT

NOE CAMACHO,
19 Cr. 543 (VEC)
Defendant.

WHEREAS, on or about July 30, 2019, NOB CAMACHO (the
“defendant”), was charged in a one-count Indictment, 19 Cr. 543
(VEC) {the “Indictment”), with conspiracy to steal government
funds, in violation of Title 18, United States Code, Section 371
{Count One};

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Titie 18, United States Code, Section
981(a} (1) (C) and Title 28, United States Code, Section 2461{(c), of
any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of the offense
charged in Count One cf the Indictment, including but not limited
to a sum of money in United States currency representing the amount
of proceeds traceable to the commission of the offense charged in
Count One of the Indictment;

WHEREAS, on or about September 12, 2019, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

 

 
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to Title 18, United States Code,
Section 981{a}(1)(C) and Title 28 United States Code, Section
2461(c}), a sum of money equal to $40,000 in United States currency,
representing proceeds traceable to the commission of the offense
charged in Count One of the Indictment; and

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $40,000 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained;

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey 5S. Berman,
United States Attorney, Assistant United States Attorney, Rushmi
Bhaskaran of counsel, and the defendant, and his counsel, Philip
Weinstein, Esq., that:

1. As a result of the offense charged in Count One of

the Indictment, to which the defendant pled guilty, a money

 
judgment in the amount of $40,000 in United States currency (the
“Money Judgment”), representing the amount of preceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order orn
Forfeiture/Money Judgment is final as to the defendant, NOE
CAMACHO, and shall be deemed part cf the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Department of
Treasury, and delivered by mail to the United States Attorney’s
Office, Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number

4, The United States Department of Treasury or its
designee shall be authorized to deposit the payment on the Money
Judgment in the Treasury Assets Forfeiture Fund, and the United

States shall have clear title to such forfeited property.

 

 
5, Pursuant to 21 U.S.C. § 853(p}, the United States
is authorized to seek forfeiture of substitute assets of the
defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2(b}(3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7, The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J, Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

 

 
9, The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the
AGREED AND CONSENTED TO;

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

py: (tan er

SHMI BHASKARAN '
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2439

NOE CAMACHO

 

By:

 

NOE’ CAMACHO

By: f sett Roe Ne We a . hae
PHILIP WEINSTEIN, ESQ.
Attorney for Defendant
Federal Defenders of New York, Inc.
52 Duane Street

New York, NY 10007

SO ORDERED:

Wein G
| _~
HONORABLE VALERIE EN CAPRONI
UNITED STATES DISTRICT JUDGE

 

same instrument.

L2AL

DATE

 

TAD AY
DATE

 
